            Case 8:20-bk-03608-CPM   Doc 65-1      Filed 05/26/20   Page 1 of 7




                                     EXHIBIT A


                                     Declaration




DOCS_DE:228658.7 18037/004
                 Case 8:20-bk-03608-CPM               Doc 65-1        Filed 05/26/20        Page 2 of 7




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

In re:                                                   )        Chapter 11
                                                         )
CFRA HOLDINGS, LLC                                       )        Case No. 8:20-bk-03608-CPM
                                                         )
                                                         )        Jointly Administered with
                                                         )
CFRA LLC                                                 )        Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                     )        Case No. 8:20-bk-03610-CPM
                                                         )
          Debtors.                                       )


           DECLARATION OF NICOLE DURHAM-MALLORY IN SUPPORT OF
            IHOP RESTAURANTS LLC, IHOP FRANCHISOR LLC, AND IHOP
         LEASING LLC’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY


          I, Nicole Durham-Mallory, state the following under penalty of perjury:

          1.          I am Director of Development for International House of Pancakes, LLC, in

Glendale, California. In this capacity, I am familiar with the day-to-day operations, business,

financial affairs, and books and records of IHOP Restaurants LLC, IHOP Franchisor LLC, and

IHOP Leasing LLC, and certain of their affiliates (collectively, “IHOP”).

          2.          I am duly authorized me to make and submit this declaration (the “Declaration”)

in support of IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC’s Motion

for Relief from the Automatic Stay (the “Motion”), filed pursuant to sections 362 and 365 and of

the Bankruptcy Code.1

          3.          Except as otherwise indicated, all facts set forth in this Declaration are based on my

personal knowledge, upon information supplied to me by IHOP or their professionals, upon


          1
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.


DOCS_DE:228658.7 18037/004
             Case 8:20-bk-03608-CPM        Doc 65-1     Filed 05/26/20      Page 3 of 7




information learned from the review of relevant documents by me and people under my

supervision or by professionals retained by IHOP, or based upon my opinion through my

experience and knowledge of the operations of IHOP.

        4.       Commencing in March 2020, CFRA notified IHOP of its intent to close its IHOP

restaurants permanently in violation of the Franchise Agreements. As described more fully

below, while there are force majeure provisions in the Franchise Agreements that may excuse the

failure to perform certain obligations, that provision does not allow for permanent abandonment

of the restaurants. Here, state executive orders did not require total and permanent closure but

only restricted on-premises dining while permitting restaurants to serve guests through delivery,

take-away, and curbside pick-up. Moreover, IHOP offered deferral of payment obligations,

which CFRA chose to reject and also rejected IHOP’s authorization for temporary closure during

the COVID-19 pandemic. No other IHOP franchisee permanently closed all of its restaurants in

connection with the Covid-19 pandemic as CFRA did here. This is not the situation of a

franchisee relying upon the force majeure clause to excuse inability to offer certain menu items

or failing to comply with other obligations required of franchisees flying the IHOP banner. The

force majeure provision cannot allow a franchisee to walk away from all of its restaurants with a

sign on the doors announcing to the world of “permanent closure,” and then deny IHOP’s right

to terminate that agreement. The force majeure clause simply does not work this way.

        5.       On April 16 & 17, 2020, following the discovery that CFRA shuttered its doors

permanently, notified guests by a sign on the door of the permanent closure, and laid off all its

restaurant employees, IHOP terminated each of the Franchise Agreements, triggering, among

other things, IHOP’s rights under the Franchise Agreements and related subleases to access the

properties. Since that time the restaurants have remained closed, and CFRA has continued to



                                                 2
DOCS_DE:228658.7 18037/004
             Case 8:20-bk-03608-CPM          Doc 65-1      Filed 05/26/20     Page 4 of 7




deny IHOP access to the restaurants refused to turn over the keys to the restaurants where CFRA

is a sub-lessee, to among other things, allow IHOP to protect its brand, insure the restaurants are

properly secured, that utilities have been safely turned off, that food is not rotting, that the

properties are properly secured from any trespassers, and that rodent or insect infestations have

not begun in the absence of attendance. Neither has CFRA turned over the equipment that it

leases from IHOP. The current situation is intolerable to IHOP as a franchisor and,

notwithstanding the nationwide effects of the Covid-19 pandemic, has not been repeated in

connection with any other IHOP franchisee. Insofar as the Franchise Agreements and related

leases were terminated prior to the Petition Date, as described more fully below, the Debtors

have no legal or equitable interest in the Franchise Agreements or the leased properties or

equipment. Further delay in permitting IHOP access continues to waste the value of IHOP’s

assets. In addition, IHOP continues to incur hundreds of thousands of dollars in lease, tax, and

other obligations—including but not limited to $14,179.00 a week under the Leases with respect

to the leased equipment and $112,539.38 a week under the Leases with respect to the leased real

property—as the days pass without it being permitted to recover its property and premises. The

requested relief is urgent.

        6.       The requested relief is particularly urgent because, although the 49 restaurants are

ostensibly closed, the Debtors have continued to deny IHOP access to the properties where IHOP

is the master tenant so that IHOP may mitigate expenses that continue to accrue and address any

health and safety issues that may arise in connection with abandonment or improper shutdown,

including but not limited to with respect to improper or incomplete shutdown, utilities that may

continue to accrue expenses or may be improperly disconnected, abandoned or unrefrigerated

food, trespassers, and/or rodent or insect infestation that may arise in an abandoned property. In



                                                   3
DOCS_DE:228658.7 18037/004
             Case 8:20-bk-03608-CPM         Doc 65-1      Filed 05/26/20     Page 5 of 7




addition, IHOP continues to incur lease, tax, and other expenses in connection with the

abandoned properties and has already paid certain amounts in delinquent taxes in connection

with the Leases and expects to make a further tax payment on or about June 5, 2020, in

connection with the Leases, which will bring the total expended on taxes alone to $159,961.17.

While certain amounts owed to IHOP have been satisfied by a April 28, 2020, draw upon a letter

of credit, IHOP estimates that the total amount owed to it as of May 6, 2020, is approximately

$226,045.86, which does not include termination damages, lost royalties, or other amounts

incurred in connection with CFRA’s improper shutdown of the restaurants associated with the

Franchise Agreements. Continuing closure of the restaurants constitutes an ongoing harm to

IHOP’s brand and its trademarks. In addition, obligations under the Leases continue to accrue at

a rate of $14,179.00 a week with respect to equipment and $112,539.38 a week with respect to

real property. No provision for any of these amounts, or amounts necessary to remediate the

health and safety issues described above, appears to have been made in connection with the

Debtors’ debtor-in-possession financing budget.

        7.       It is common in the franchise industry that an unauthorized transfer of a

franchisee is agreement is the basis for termination. That is because the franchising relationship

requires a franchisee, an independent third party, to represent the IHOP brand to the public by

way of its operations and management. Because the public often does not distinguish one

franchisee from another within the IHOP system, the act of one franchisee can tarnish and

negatively impact the entire system of independent business owners. A great deal of trust is

entrusted to IHOP as franchisor in selecting franchisees, and consenting to transfers.

        8.       The Franchise Agreements supply no flexibility in connection with core

principles, among which are the requirement of continued operations. It a bedrock of franchise



                                                  4
DOCS_DE:228658.7 18037/004
              Case 8:20-bk-03608-CPM         Doc 65-1      Filed 05/26/20     Page 6 of 7




law and the restaurant industry that abandoning a restaurant, and announcing to the public that

the restaurant is “permanently closed,” warrants immediate termination of the franchise.

        9.       Of IHOP’s 330 franchisees, none other than the Debtors have permanently closed

their restaurants without IHOP’s consent in connection with the Covid-19 pandemic, and none of

unilaterally closed all their locations.

        10.      Attached hereto as Exhibit 1 is a true and correct list of the 49 restaurant locations

implicated by the Franchise Agreements between the Debtors and IHOP.

        11.      Attached hereto as Exhibit 2 is a true and correct list of the 29 restaurant locations

involving IHOP and the Debtors that implicate leases of real and personal property.

        12.      Attached hereto as Exhibit 3 is a representative example of a franchise agreement

between IHOP and the Debtors.

        13.      Attached hereto as Exhibit 4 is a representative example of a sublease between

IHOP and the Debtors.

        14.      Attached hereto as Exhibit 5 is a representative example of an equipment lease

between IHOP and the Debtors.

        15.      Attached hereto as Exhibit 6 is a representative example of a franchise agreement

between IHOP and the Debtors that includes variant terms with respect to default.

        16.      Attached hereto as Exhibit 7 is a representative example of an Addendum to

Franchise Agreement that further modifies terms with respect to default.

        17.      Attached hereto as Exhibit 8 is a true and correct copy of the March 24, 2020,

letter from CFRA to IHOP.

        18.      Attached hereto as Exhibit 9 is a true and correct copy of the March 25, 2020,

letter from IHOP to CFRA.



                                                   5
DOCS_DE:228658.7 18037/004
        Case 8:20-bk-03608-CPM            Doc 65-1      Filed 05/26/20      Page 7 of 7

        19.    Attached hereto as Exhibit 10 is a true and correct copy of the April 10, 2020, letter from
        counsel to CFRA's Lenders to IHOP.

                \[26A;9gA;U;[Qg #cAD5D[gg 3g[Ua;g3M:g6QUU;6[g6QRegQ>(&,-ZgRUDHgg

MQ\D6<g[Qg"%/ g[;VLDM3[DM@ggQ>g\B;g%U3O6BDZ;g@U;;J;M[Z g

             \_36A;:gB;U;[Qg #cBD5D[ggDZg3g[Ua;g3M:g6QUU;6]g7QRegQ>g(&,-ZgRUDIg g

MQ^D6;gQ>g:;?aH[g[Qg"%/gbD[BgU;ZR;6[g[QggQ>g[B;g%U3M6BDZ;g@U;;K;M[Zg

            N36B;:gB;U;[Qg3Zg#dBD5D[ggDZg3g[Ua;g3O:g6QWU;6[g6QRegQ>g1&,g.ZgRWGHg g

MQ[E6;g[Qg"%/g[;UJDM3[GM@ggQ>g[B;g%U3O6BDZ;g@U;;J;M[Zg

             `6B;:gB;U;[Qg $dCD5D[ggDZg3g[Ua;g3M:g7QUX=6[g8QRegQ>'&,-ZgRUFIg g

ZaRRHeDM@g3::D[DQM3HgMQ[D6;gQ>g[;WJDM3[DQMgbD[BgU;ZR;6[g[Qg3HHg%U4M6BDZ;g@U;;J;M[Zg3M:g

MQ[D6;gQ>[;PDM3[DQMgW;ZR;6[g[Qg3HHg);3Z;ZgU;3HgRUQSY[fg3O:g;TaDRJ;M[g

   *3eg   
                                      !eg
                                      +3J;g
                                      0D[H;g     
                                                                                    

 




                                                  
         
